Dewey, J.
The debtors were bound, under the recognizance, to procure the attendance of a proper magistrate qualified by law to take the examination and grant the discharge, if they would discharge themselves from the obligation they had as- ■ sumed, “ that within ninety days from the time of their arrest they will deliver themselves up for examination, giving notice thereof as in the statute is provided, and shall make no default at any time fixed for their examination.” During the period of time at which, by force of the notice, the judgment creditor was bound to appear before the magistrate, neither Mr. Lamb, who gave the notice, nor any substitute, was present to hear the examination. The creditor appeared within the hour, thus mani festing his purpose to oppose the discharge, and having done so, and no magistrate appearing, no further proceedings could properly be had upon that notice, and he may now object to the same as invalid.
We perceive no objection to the form of the recognizance, and find stated in its recitals the cause of its being taken, and all that is necessary to its validity. Exceptions overruled.